IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40790
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

JUAN MANUEL CASAS-GARZA,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-01-CR-155-1
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*
     The Federal Public Defender appointed to represent appellant
Juan Manuel Casas-Garza (Casas) has moved for leave to withdraw
and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).   Casas has not filed a response.
     Our independent review of the brief and the record discloses
no nonfrivolous issue in this direct appeal.   Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.